Department of Justice. Opinion to Hon. H. Edgar Barnes, Secretary of Revenue.
Margiotti, Attorney General,
We have your request to be advised whether passenger vehicles known as two-door coaches should be registered as commercial motor vehicles under The Vehicle Code after they have been altered by a cleaning and dyeing company for delivery purposes. The alterations consist of removing the rear seat, installing a cross bar upon which suits may be hung, and painting the rear side windows.
*46Section 102 of The Vehicle Code of May 1, 1929, P. L. 905, defines “Commercial Motor Vehicle” as follows:
“All motor vehicles designed for carrying freight or merchandise: Provided, however, That a motor vehicle, originally designed for passenger transportation, with a removable box body, shall not be deemed a ‘commercial motor vehicle’ for the purpose of this act.”
Under this definition it must be determined whether the coaches are “designed for carrying merchandise”.
While it is true that the manufacturer did not design the coaches for carrying merchandise, the owner has clearly so designed them, intending to use them for business purposes. Consequently, these vehicles intended for the delivery of suits and altered in accordance with this intent, were “designed for carrying merchandise”. Moreover, the definition of “commercial motor vehicle” specifically exempts those vehicles originally designed for passenger transportation, with a removable box body. This specific exemption impliedly eliminates all other exceptions to the general definition.
Furthermore, our answer to this question is strengthened by the fact that the vehicles involved are used commercially, that is, they are used continuously for the carrying of merchandise in connection with a business. For this reason, they come within the spirit as well as within the letter of the definition of “commercial motor vehicle”.
Accordingly, you are advised that vehicles altered in the manner you have described for delivery purposes should be registered as commercial motor vehicles under The Vehicle Code.